Crawford, Justice.
[The Central Georgia Bank brought suit on a promissory note against Thos. L. Cauthen, as principal, and' John Cauthen and A. Stafford, as endorsers. John Cauthen pleaded, among other things, that he was a mere co-security with Stafford, and offered to contribute one-half towards the payment of the debt. Stafford, on the other hand, pleaded that John Cauthen was really a co-principal with Thos, L. Cauthen, and that he (Stafford) alone signed as security. On the trial, evidence was introduced in support of these pleas, which was very conflicting. The judge, to whom the case was submitted without a jury, *734held T. L. and John Cauthen liable as principals and Stafford as endorser, and entered judgment In favor of plaintiff accordingly. This formed one ground of exception.
This case, standing for trial at the regular term of Pike superior court, was, by consent order, set for hearing before the presiding judge at Griffin, Spalding county, at a given time. At that place, on May 3, 1882, an order was passed continuing the hearing until the 19th of that month, or such other time as might be agreed upon by the parties and approved by the court, and again naming Griffin as the place of hearing. On the 19th of May, the judge appeared at Barnesville, Pike county, called the case for trial, overruled objections thereto, and proceeded to try the case. Error was assigned upon this ruling.
The note in suit provided that, if not paid at maturity, it should bear twelve per cent, interest. It was dated in 1879. The court rendered judgment for interest at that per cent.]